Per Curiam,
The testatrix died June 8, 1917, and this appeal is from the decree of the court below ordering the sale of her real estate for the payment of legacies held to be charges on it. After making a number of bequests she blended her whole estate in the residuary clause and gave it to the appellant, the Grand Lodge of Pennsylvania of Free and Accepted Ancient York Masons. *223Her lands thus became bound by necessary implication for tbe payment of the legacies, for wbat the “rest and residue” of the estate will be, cannot be ascertained until the debts, legacies and expenses of administration are paid: Cook et al. v. Petty et al., 108 Pa. 138; Sloan’s App., 168 Pa. 422. The decree below but gives effect to the intention of the testatrix, and is affirmed, at the costs of the appellant.